Citation Nr: 9919101	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability resulting from treatment rendered by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from July 1965 to 
September 1967.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The claim was subsequently transferred to the RO 
in Jackson, Mississippi.  

By means of a June 1997 order, the Board remanded this case 
for further development.  Subsequent to the requested 
development, the RO continued to deny the appellant's claim.  

The Board notes that in our prior remand, the claim of 
entitlement to service connection for a psychiatric 
disability was referred for RO action.  This has not been 
accomplished and is being referred for further action once 
again.  The Board also notes that the appellant appears to 
have raised the issue of entitlement to disability pension 
benefits.  (See appellant's handwritten letter dated in 
January 1999.)  This matter is also referred to the RO.  


FINDINGS OF FACT

1.  The appellant underwent surgery of the left wrist in June 
1986.

2.  The appellant's June 1986 surgery neither aggravated his 
existing left hand/wrist disability nor did it result in 
additional disability.



CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability resulting 
from surgical treatment rendered by VA has not been met.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The pertinent medical evidence of record indicates that the 
appellant began receiving treatment for arthritis of multiple 
joints, to include the left hand, in 1982, with onset of the 
condition being 2-3 years earlier; he has received continual 
treatment for this since 1982.  VA medical records dated in 
1986 indicate that he had been suffering from an enlarging 
mass in the left dorsal wrist area for over 2 years, and that 
it had been increasing in size and symptomatology. In June 
1986, he underwent an excision of left wrist dorsal tumor 
mass with tendon transfer of extensor digiti minimi to the 
extensor communis tendons.  His operation report indicates 
that there were no operative complications.  

The appellant contends that he suffers from additional 
disability as a result of the surgery in 1986 and is thus 
entitled to 38 U.S.C.A. § 1151 benefits.  He claims that the 
surgeon tied some tendon and muscles in his left arm the 
wrong way.  He reports that the surgeon advised him that he 
(the surgeon) made a mistake and that they could not be tied 
back the way they used to be.  The Board has reviewed the 
appellant's post-operative treatment records (as well as the 
operative report) and finds no evidence indicative of such a 
wrongdoing as alleged by the appellant.

Current VA medical evidence of record include report of a 
June 1994 orthopedic examination which indicates that 
examination of both hands showed them to be completely 
normal, anatomically and functionally.  There was no 
swelling, heat, or erythema.  All fingers had normal ranges 
of motion.  X-rays of the left wrist showed moderately 
advanced degenerative changes within the carpus as well as 
the radiocarpal joint and the carpal/metacarpal joints.  
There was a loss of articular cartilage, particularly in the 
ulnar side of the radiocarpal joint as well as within the 
intercarpal joints.  Wire sutures were seen projected over 
the 5th metacarpal, indicative of previous surgery.  

Report of a VA neurological examination, dated in June 1994, 
indicates that examination showed that sensation was intact 
to pin, touch, vibration, proprioception, and double 
simultaneous stimulation.  Motor examination showed that the 
upper extremities were 5 and 5.  There was no drift, tremor, 
or atrophy.  Deep tendon reflexes were 2+ and equal.  

Report of a VA orthopedic (joints) examination, dated in 
February 1998, indicates that the appellant reported 
complaints of numbness and weakness of the left hand and 
wrist.  He indicated that lifting or carrying objects was 
difficult.  His grip strength was reportedly such that he 
frequently dropped objects even as light as a plate.  After 
physical examination, the impression was status post excision 
of synovial cyst of left wrist with tendon transfer of 
extensor digiti minimi to extensor communis tendons, and 
rheumatoid arthritis.  

The examiner commented that all the medical records were 
reviewed and that it was noted that he had documented 
rheumatoid arthritis as well as prior x-ray evidence of 
rather extensive degenerative changes involving the left hand 
and wrist.  "Based upon these, while I [the examiner] 
suppose that there is a medical possibility that some degree 
of 'additional disability' could have resulted from the 
surgical treatment, there is not enough evidence to indicate 
that there is a reasonable medical certainty that he had 
additional disability secondary to the treatment and 
surgery."  As far as additional disability being the 
necessary consequence of surgery, the examiner felt that the 
treatment was not the problem as much as the disease process 
which had previously been documented as rheumatoid arthritis 
with rather extensive degenerative changes about the wrist 
and hand.  The examiner did not see any evidence that would 
indicate that the treatment received was not properly 
administered.  The examiner also recommended an evaluation by 
a specialist in had surgery.  

Report of a VA neurological examination, dated in February 
1998, indicates that on motor examination, the appellant had 
no muscle atrophy.  Power in the right hand was 4+/5x5; the 
left hand grip was weak 4/4-x5 (he did not attempt to push 
against resistance).  Deep tendon reflexes were +1 
bilaterally.  There was some hyperesthesia in the left hand 
dorsally and of the forearm proximally, but not in any 
dermatomal pattern.  There was no tenderness in the neck.  
The examiner commented that the surgery that the appellant 
had in 1986 was an orthopedic procedure, and that Dr. B. (who 
conducted the joints examination in February 1998, reported 
above) had already discussed whether there was additional 
disability.  The examiner recommended nerve conduction 
studies of the left upper extremities and x-rays of the 
cervical spine.  

The Board notes that report of x-rays of the cervical spine, 
dated March 1998, showed minimal degenerative spurring.  
Report of x-rays of the left wrist, dated in February 1998, 
showed post-traumatic and degenerative-appearing changes 
involving the carpus.  Report of a nerve conduction study, 
dated in April 1998, showed a normal study.  Neurological and 
orthopedic addendum reports, dated in April 1998, noted the 
above findings.  

Report of an evaluation by a hand specialist, dated in 
October 1998, indicates that examination of the appellant's 
left hand showed that he had a well-healed surgical incision 
on his left wrist.  He had no deformity, swelling, 
discoloration, or heat.  He had good digital and wrist range 
of motion.  He made a full fist but without full force and 
full digital extension.  The examiner stated that, after a 
review of the records, interview with the appellant, and 
examination, it was believed, within a reasonable medical 
certainty, that the appellant's 1986 VA hand surgery was 
rheumatoid arthritis related and that there was no surgical 
injury to him at that time.  

Section 1151 of Title 38, United States Code, provides in 
pertinent part:

Where any veteran shall have suffered an 
injury or an aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, . . . compensation . . . shall 
be awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to 38 U.S.C.A. § 1151 
benefits is not warranted.  As reported above, in 1986, the 
appellant underwent surgery on his left wrist at a VA medical 
facility.  The operation, and post-operative records do not 
indicate that the surgeon made a mistake, as the appellant 
asserts.  The medical evidence of record indicates that the 
operation was properly performed, that current problems (as 
well as those experienced in 1986) are related to a disease 
process (rheumatoid arthritis), and that no additional 
disability was sustained as a result of the 1986 surgery.  
The Board notes the February 1998 orthopedic examiner's 
comment that it was "possible" that there may be some 
additional disability as a result of VA surgery.  However, 
the Board also notes that the examiner felt that this was 
speculative as he reported that it could not be stated with 
reasonable medical certainty that any additional disability 
was incurred as a result of VA surgery.  The Board further 
notes that the orthopedic examiner requested further 
evaluation by a hand specialist, and that the hand specialist 
did not find that additional injury was sustained as a result 
of the 1986 surgery.  The Board thus finds that the 
preponderance of the evidence indicates that the appellant 
did not suffer additional injury/disability as a result of VA 
surgery and that the claim should be denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability resulting from treatment rendered by VA 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

